No. 12038

            I N T E SUPREME C U T O THE STATE O M N A A
                 H           OR    F           F OTN

                                           1971



GEORGE D    . BUCKLEY , e t a l . ,
                                 P l a i n t i f f s and Respondents,

            -vs   -
JAMES V. LAIRD, e t a l . ,

                                 Defendants and Appellants.



Appeal from:          D i s t r i c t Court of t h e Eighteenth J u d i c i a l D i s t r i c t ,
                      Honorable W. W. Lessley, Judge p r e s i d i n g .

Counsel of Record:

         For A p p e l l a n t s :

                  Morrow, Nash and Sedivy, Bozeman, Montana.
                  Edmund P. Sedivy argued, Bozeman, Montana.

         For Respondents :

                  McKinley T. Anderson, Jr. argued, Bozeman, Montana.



                                                  Submitted:       December 1, 1971

                                                     Decided :            -
                                                                  F EB d 1911)
                                                                                 -.

Filed:     FEB 7 - 1 R
                    9
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion o f t h e C o u r t .


             M r . and Mrs. Buckley and M r . and Mrs. H e l p p i e b r o u g h t

t h i s a c t i o n i n the d i s t r i c t c o u r t of t h e eighteenth j u d i c i a l

d i s t r i c t , county of G a l l a t i n , t o q u i e t t i t l e t o a c e r t a i n s t r i p

of l a n d , a s a g a i n s t M r . and Mrs. L a i r d and M r . and Mrs. H a l l ,

and a l l o t h e r p e r s o n s c l a i m i n g a n i n t e r e s t t h e r e i n .   The t r i a l

c o u r t , s i t t i n g w i t h o u t a j u r y , mzde f i n d i n g s o f f a c t and c o n c l u -

s i o n s o f law and e n t e r e d judgment f o r t h e p l a i n t i f f s , and l a t e r ,

judgment nunc p r o t u n c . The t r i a l c o u r t by o r d e r d e n i e d d e f e n d a n t s '

e x c e p t i o n s t o t h e f i n d i n g s of f a c t and c o n c l u s i o n s o f law, judgment

and judgment nunc p r o t u n c .               Defendants a p p e a l .

             P l a i n t i f f s H e l p p i e and Buckley own c e r t a i n l a n d n e a r

West Y e l l o w s t o n e , i n G a l l a t i n County, Montana, s i t u a t e i n t h e

S o u t h Half o f S e c t i o n 21, Township 13 S o u t h , Range 4 E a s t .

Buckley had purchased t h e s o u t h h a l f o f S e c t i o n 2 1 from McCracken

i n 1944.        Immediately t h e r e a f t e r , t h e y h i r e d M r . Papke, a s u r v e y o r ,

and s u b d i v i d e d a p o r t i o n o f t h e p r o p e r t y i n t o Lazy Acres Sub-

division.         Beginning i n 1960 t h r o u g h 1963, H e l p p i e purchased

c e r t a i n l o t s i n Lazy Acres from Buckley, i n t h r e e s e p a r a t e t r a n s -

actions.

             A t t h e t i m e Buckley purchased t h e p r o p e r t y from McCracken,

t h e r e was a f e n c e on t h e n o r t h boundary o f t h e p r o p e r t y .             This

t e n c e was mostly down b u t t h e p o s t s and w i r e were v i s i b l e and

Buckley showed Papke t h e f e n c e , p r i o r t o h i s s u r v e y .                 The p l a t

o t Lazy Acres a s p r e p a r e d by Papke was f i l e d w i t h t h e c l e r k and

r e c o r d e r o f G a l l a t i n County i n 1948.           Papke d e t e r m i n e d and s e t

f o r t h i n h i s p l a t t h a t the east-west c e n t e r l i n e o t Section 2 1

was t h e n o r t h boundary of Lazy Acres.                     T h i s n o r t h l i n e o f Lazy

Acres c o r r e s p o n d s w i t h t h e p r e v i o u s f e n c e l i n e .
             D e f e n d a n t s , L a i r d and H u l l , a t t h e t i m e of t r i a l , claimed

t o own a l l t h e l a n d s o u t h of U.S. Highway 1 9 1 and n o r t h o f t h e

n o r t h l i n e of Lazy Acres S u b d i v i s i o n .          James V . L a i r d , and h i s

s i s t e r Mrs. H u l l , a c q u i r e d t h e i r i n t e r e s t i n t h e l a n d a f t e r t h e

d e a t h o f t h e i r f a t h e r i n 1951.        T h e i r f a t h e r had a c q u i r e d t h e l a n d

by deed i n 1926, from M r . and Mrs. W a k e f i e l d .                     The deed d e s c r i b e d

t h e l a n d s o a c q u i r e d a s b e i n g t h e " E a s t h a l f of t h e n o r t h w e s t

n u a r t e r ( E 1 1 2 , 114) and t h e w e s t h a l f o f t h e n o r t h e a s t q u a r t e r
                          ~ ~

( 112, NE 1 / 4 ) , a l l l o c a t e d i n t h e North Half of S e c t i o n 21, of
W

Township 1 3 S o u t h , Range 4 E a s t            ."    The L a i r d f a m i l y had been on

t h e p r o p e r t y s i n c e 1904, and L a i r d had been f a m i l i a r w i t h t h e l a n d

s i n c e 1917.

             A f t e r H e l p p i e completed p u r c h a s e o f t h e l a s t o f Lazy Acres

i n 1963, t h e y h i r e d a s u r v e y o r , Thomas J . H a l l i n , t o s u r v e y t h e

l a n d s c o n c e r n i n g t h e i r boundary l i n e between t h e i r p r o p e r t y and

Lairds ' property.             H a l l i n completed h i s s u r v e y i n 1965, and de-

l i v e r e d t h e p l a t t o Helppie.          The p l a t h a s n e v e r been r e c o r d e d .

H a l l i n concluded t h a t , i n h i s o p i n i o n , t h e t r u e e a s t - w e s t c e n t e r

l i n e of S e c t i o n 2 1 was a b o u t f o r t y f e e t n o r t h o f t h e n o r t h boundary

of Lazy A c r e s , a s s u r v e y e d and p l a t t e d by Papke.                A t o t a l of about

two a c r e s o t l a n d i s i n d i s p u t e .

             S i n c e a b o u t 1940, t h e r e h a s been a c a b i n home on t h e

Laird property.             T h e r e h a s been an o u t h o u s e on t h e two a c r e s t r i p

o f l a n d i n d i s p u t e which was b u i l t by t h e L a i r d s i n 1942, and used

by them e v e r s i n c e i n c o n j u n c t i o n w i t h t h e c a b i n home.            L a i r d had

a l s o used t h e s t r i p o f l a n d , now i n q u e s t i o n , f o r c u t t i n g g r e e n

t r e e s and f i r e w o o d , w a l k i n g , p l a n t i n g t r e e s , and o t h e r g e n e r a l u s e .

Dad L a i r d had t o l d b o t h h i s d a u g h t e r Mrs. H u l l , and h e r husband Mr.

H u l l , i n 1937, t h a t t h e s o u t h boundary of h i s p r o p e r t y was a t t h e

fence l i n e .
             L a i r d and H u l l o f f e r e d a s e v i d e n c e t a x r e c e i p t s showing

t h a t s i n c e 1934, t h r o u g h 1967, t h e y had p a i d a l l t h e t a x e s on t h e

L a i r d l a n d known a s T r a c t H.          L a i r d p a i d t h e t a x e s on f o u r - f i f t h s

o t t h e l a n d and H u l l p a i d t h e t a x e s on o n e - f i f t h .        Track H i s t h a t

p o r t i o n of t h e land i n t h e n o r t h h a l f of S e c t i o n 21, l y i n g s o u t h

o f t h e c u r r e n t U.S. Highway 191, and n o r t h of t h e n o r t h l i n e of

Lazy A c r e s , which i n c l u d e s t h e two a c r e s now i n d i s p u t e .              Tract

H was surveyed o u t by L a i r d on August 1, 1931, and t h e s u r v e y

was f i l e d f o r r e c o r d a l o n g w i t h deed d a t e d November 1 7 , 1953, trom

Mrs. V e l l a E. L a i r d t o James V . L a i r d , o t T r a c t H , c o n s i s t i n g o f

13.35 a c r e s .

             T h e r e a f t e r , t h e t a x r e c e i p t s r e c i t e t h e payment of t a x e s

by L a i r d and H u l l on land i n t h e n o r t h h a l f 02 S e c t i o n 21, "South

o r Highway D e s i g . . on A s s e s s o r ' s P l a t s a s T r a c t H".           L a i r d was

o r i g i n a l l y paying t h e t a x e s on 10.68 a c r e s of t h e l a n d and H u l l

was paying on 2.67 a c r e s .               L a t e r , a f t e r 1960, when a p p r o x i m a t e l y

2 . 8 a c r e s of T r a c t H was deeded t o t h e S t a t e Highway Commission

t o r right-of-way,          L a i r d p a i d t h e t a x e s on 8.42 a c r e s and H u l l

paid t h e t a x e s on 2.10 a c r e s .

             Buckley a d m i t t e d t h a t t h e two a c r e s t r i p o f l a n d had

n e v e r been used by him f o r any purpose.                      M r . Buckley t h o u g h t t h a t

t h e f e n c e had been b u i l t i n 1935, and d e s c r i b e d i t a s a barbed w i r e

f e n c e on p o s t s .   The f e n c e was i n s u c h s h a p e t h a t anyone c o u l d s t i l l

follow t h e l i n e today.            Buckley, a f t e r s e l l i n g Lazy Acres S u b d i v i -

s i o n t o H e l p p i e , r e t a i n e d o n l y a t r a c t of l a n d of a p p r o x i m a t e l y

two a c r e s , which was a l s o p l a t t e d by M r . Papke i n August 1961,

using h i s previously determined c e n t e r l i n e .                     The Buckley l a n d i s

l o c a t e d w e s t o f Lazy A c r e s .     Mrs. Buckley a d m i t t e d t h a t t h e y a t

no t i m e e v e r made c l a i m f o r o r went beyond t h e f e n c e l i n e , which

c o r r e s p o n d e d w i t h t h e Papke s u r v e y , a s t h e y assumed t h e f e n c e l i n e
was t h e boundary l i n e between t h e p r o p e r t i e s .            Although t a x r e c e i p t s

were o f f e r e d by Buckley t o show payment o f t a x e s on l a n d i n t h e

s o u t h h a l f o f S e c t i o n 21, Mrs. Buckley a d m i t t e d t h a t t h e y assumed

t h e y were o n l y paying t a x e s t o t h e f e n c e l i n e .

            Helppie c l a i m s t i t l e t o t h e two a c r e s o f land i n d i s p u t e ,

which l i e s between t h e n o r t h e r n boundary o f Lazy Acres S u b d i v i s i o n

and t h e e a s t - w e s t c e n t e r l i n e of S e c t i o n 21, a s found by s u r v e y o r

Hallin.       Helppie c l a i m s t o have p a i d t a x e s on t h e two a c r e s t r i p .

However, t h e t a x r e c e i p t s o f f e r e d by Helppie r e v e a l t h a t from t h e

p e r i o d 1960 t o 1965, t h e y o n l y p a i d t a x e s on " ~ a z yAcres Sub-

d i v i s i o n L o t s 2 t h r o u g h 5 and 8 , through 11, 1 6 , 1 7 , 20, 21, 28

and 29."        I n 1966, r e c e i p t s were o f f e r e d by Helppie which r e v e a l
                                                                                             11
t h a t !n a d d i t i o n t o t h e Lazy Acre l o t s , t h e y paid t a x e s on                Tract

B a s Design. A s s e s s o r ' s P l a t b e i n g i n S 1 / 4 , l e s s HI4 2 1 1 3 s 4E
                                                        W

14.35".       No evidence was e v e r o f f e r e d t o show where T r a c t B was,

o t h e r t h a n on i t s f a c e ; t h i s 14.35 a c r e t r a c t i s i n t h e s o u t h

h a l f o f S e c t i o n 21, and hence has n o t h i n g t o do w i t h t h e two a c r e s

i n dispute.        '




            I n 1967, Helppie o f f e r e d t h e i r r e c e i p t t o show t h a t t h e y

a l s o had p a i d t a x e s on p r o p e r t y d e s c r i b e d a s "That p o r t t i o n E 1 / 2 -

NE 1 / 2 - S ~1 / 4 l y i n g 14 of Lazy A.Sub & S. o f W.Y.                 HW. 2 1 1 3 s 4E

15.46".       Again, t h i s land i s c l e a r l y l o c a t e d i n t h e s o u t h h a l f of

S e c t i o n 21, and a l s o west o f t h e Lazy Acres S u b d i v i s i o n , and hence

does n o t c o v e r t h e two a c r e s i n d i s p u t e .

            The t a x r e c e i p t s o f f e r e d by Buckley s i m i l a r l y show t h a t

Buckley p a i d t a x e s on v a r i o u s l o t s i n Lazy Acres S u b d i v i s i o n d u r i n g

p e r i o d s from 1954-1956, and i n 1960, and from 1963-1967.                            Buckley

a l s o paid some t a x e s on t h e 14.35 a c r e T r a c t B , beginning i n 1954,

and on T r a c t W , d e s c r i b e d a s "being 150' x 150' i n NW 1 / 4 - ~ /~ ,
                                                                             1 4

I N D . SITE".      No e v i d e n c e was o f f e r e d t h a t e i t h e r T r a c t W o r T r a c t B

had a n y t h i n g t o do w i t h t h e two a c r e t r a c t o f land i n d i s p u t e .
              M r . H e l p p i e a d m i t t e d t h a t when h e f i r s t purchased t h e

 p r o p e r t y from Buckley i n 1960, h e o b s e r v e d t h e w i r e f e n c e .               After

 r e c e i v i n g t h e H a l l i n survey, Helppie b u i l t a jack-log                  fence along

 t h e H a l l i n e a s t - w e s t c e n t e r l i n e of S e c t i o n 2 1 , b u t by t h e n e x t

 s p r i n g someone had moved i t back t o t h e o r i g i n a l f e n c e l i n e on

 t h e e a s t-wes t c e n t e r l i n e p r e v i o u s l y e s t a b l i s h e d by s u r v e y o r Papke.

 H e l p p i e n e v e r c o n s u l t e d L a i r d a b o u t t h e new f e n c e , p r i o r t o b u i l d i n g

 it.     M r . H e l p p i e a d m i t t e d t h a t t h e y had made no o t h e r u s e of t h e

 two a c r e s t r i p i n d i s p u t e .

              A p p e l l a n t s s e t up t h r e e i s s u e s on a p p e a l .

              (1)     Are d e f e n d a n t s L a i r d e n t i t l e d t o t h e two a c r e s t r i p

 i n d i s p u t e by a d v e r s e p o s s e s s i o n ?

              (2)     Are d e f e n d a n t s L a i r d e n t i t l e d t o t h e two a c r e s t r i p

by a c q u i e s e n c e ?

              (3)     Are d e f e n d a n t s L a i r d e n t i t l e d t o t h e two a c r e s t r i p

b e c a u s e t h e Papke s u r v e y l i n e i s t h e t r u e and c o r r e c t e a s t - w e s t

c e n t e r l i n e of S e c t i o n 21?

              Respondents a p p r o a c h t h e problem from I s s u e No. 3 .                      Basically,

respondents a s s e r t t h a t a l l t h e p a r t i e s intended t o claim only t o

       -
t h e . t r u e e a s t - w e s t c e n t e r l i n e of S e c t i o n 2 1 , when i t was e s t a b -

Mshed by a p r o p e r s u r v e y .          They t h e n r e j e c t t h e Papke s u r v e y a s

i n d i c a t e d on t h e i r own o f f i c i a l p l a t , h i r e a new s u r v e y o r H a l l i n

and a s s e r t h all in's s u r v e y a s t h e o n l y "proper" s u r v e y .

              H a l l i n ' s c r i t i c a l p o i n t s i n h i s s u r v e y were t h e q u a r t e r

c o r n e r s on t h e n o r t h - s o u t h s e c t i o n l i n e s o f S e c t i o n 21.     On t h e

west s e c t i o n l i n e , between S e c t i o n s 20 and 2 1 , H a l l i n made some

i n d e p e n d e n t judgments and r e e s t a b l i s h e d t h e q u a r t e r c o r n e r .       He

a d m i t t e d t h a t h i s r e e s t a b l i s h e d q u a r t e r c o r n e r was a b o u t 50 f e e t

n o r t h o t a p o i n t e q u i - d i s t a n t between t h e s e c t i o n c o r n e r s .
            .The 1901 U.S. government s u r v e y p l a t shows t h e a u a r t e r

c o r n e r t o have been e s t a b l i s h e d e q u i - d i s t a n t .      I n t h e 1930 r e s u r v e y ,

t h e r e s u r v e y n o t e s show no evidence           OL   a q u a r t e r c o r n e r a t 40 c h a i n s

n o r t h of t h e S c o r n e r of S e c t i o n 21.
                   W                                            In reestablishing t h e

q u a r t e r c o r n e r , t h e t r u e p o i n t f o r t h e q u a r t e r c o r n e r was 39.75

chains.        T h i s was n o t e d t o " t a l l i n middle o f highway t o West

Yellowstone, b e a r s N.W.             & S.E.,     impracticable t o s e t cor."                  A

w i t n e s s c o r n e r was s e t a t 40.20 c h a i n s and marked w i t h a n i r o n

p o s t and b r a s s cap.          T h i s same w i t n e s s c o r n e r was used t o w i t n e s s

t h e 114 c o r n e r of S e c t i o n 20, which was 40.59 c h a i n s from t h e S
                                                                                  W

c o r n e r o f S e c t i o n 21.     The n o t e s show t h e w i t n e s s c o r n e r t o be i n

f e e t , 29.7 f e e t n o r t h o f t h e 114 c o r n e r o f S e c t i o n 2 1 and 25.74

f e e t s o u t h o r t h e 114 c o r n e r of S e c t i o n 20.            A s t h e s u r v e y l i n e on

t h e s e c t i o n l i n e c o n t i n u e d n o r t h e r l y , i t was found t h a t t h e s e c t i o n

c o r n e r common t o S e c t i o n s 1 6 , 1 7 , 20 and 21 was 79.50 c h a i n s n o r t h

o t the south section corner.                    By computation t h e r e f o r e , t h e west

q u a r t e r c o r n e r o f S e c t i o n 2 1 was 39.75 c h a i n s n o r t h and 39.75

chains south of t h e corners, o r e q u i - d i s t a n t .

             Y e t , H a l l i n found d i f f e r e n t measurements a n d , t h e r e f o r e ,

made h i s independent judgment t h a t t h e 114 c o r n e r was 50 f e e t

n o r t h of t h a t p o i n t .     He concluded and r e e s t a b l i s h e d h i s own q u a r t e r

c o r n e r s o t h a t t h e s o u t h 1 / 2 s e c t i o n l i n e s measured 2668.43 f e e t ,

w h i l e t h e n o r t h h a l f measured 2576.55 f e e t , o r a d i f f e r e n c e o f

91.88 f e e t .      His r e e s t a b l i s h e d q u a r t e r c o r n e r wound up 29.70 f e e t

s o u t h o f t h e w i t n e s s c o r n e r o r t h e 1930 s u r v e y ; b u t t h i s p o i n t

wound up what H a l l i n e s t i m a t e d t o be some 8 o r 9 f e e t n o r t h o f

t h e c e n t e r l i n e of t h e r o a d .    Now t h e n , H a l l i n ' s 114 c o r n e r j i b e d

w i t h one measurement o f t h e 1930 r e s u r v e y ; t h a t measurement being
            feet
2 9 . 7 0 l s o u t h of t h e w i t n e s s c o r n e r . H a l l i n ' s 114 c o r n e r d i d n o t

j i b e i n measurement t o e i t h e r s e c t i o n c o r n e r w i t h t h e 1930 r e s u r v e y ;
n o r d i d i t j i b e w i t h t h e a v a i l a b l e n o t e s from t h e o r i g i n a l 1901

s u r v e y , n o r a n o t h e r 1917 s u r v e y .

             On t h e e a s t s e c t i o n l i n e , H a l l i n surveyed i n a s i m i l a r

manner, e x c e p t t h a t t h e r e h e r e e s t a b l i s h e d t h e 114 c o r n e r by

p r o p o r t i o n a t e measurements.

             H a l l i n t h e n r a n a s t r a i g h t l i n e between h i s r e e s t a b l i s h e d

e a s t and west 114 c o r n e r s .           None o f t h e e x i s t i n g o l d f e n c e l i n e s ,

t h e Lazy Acres measurements, c o r n e r s o f an e x i s t i n g s c h o o l a c r e ,

n o r o t h e r s u r v e y marks c o r r e s p o n d w i t h      all in's new d i v i s i o n l i n e ;
b u t t h i s new l i n e became i n r e s p o n d e n t s ' eyes t h e "proper" l i n e

a n d , f u r t h e r , t h e " t r u e " l i n e t o which a l l a d j o i n i n g p r o p e r t i e s

must a d h e r e .

             H a l l i n a d m i t t e d t h a t h e d i s r e g a r d e d t h e o t h e r marks and

e v i d e n c e s o r p r o p e r t y l i n e s b e c a u s e , a s he p u t i t , "inasmuch

a s I c o u l d f i n d no b a s i s o r e v i d e n c e of a s u r v e y a t t h e t i m e I

d i d t h i s work, we d i d n ' t ( s i c ) d i s r e g a r d i t and went t o t h e method

I described t o find the east-west c e n t e r l i n e . "                       [Hallin did dis-

r e g a r d a l l o t h e r e v i d e n c e s o t h e r t h a n h i s own "method".]             Hallin

d i d n o t d i s c u s s t h e problem w i t h o t h e r landowners, n o r d i d h e s e e k

o u t any o t h e r i n f o r m a t i o n c o n c e r n i n g t h e e a s t - w e s t c e n t e r l i n e o r

any o t h e r monuments, n a t u r a l o r a r t i f i c i a l .           Interestingly,

d e f e n d a n t L a i r d i s a l i c e n s e d e n g i n e e r and s u r v e y o r who h a s been

f a m i l i a r w i t h t h e ground f o r h i s e n t i r e l i f e t i m e a n d , a l t h o u g h a n

i n t e r e s t e d party, h e was n o t c o n t a c t e d by H a l l i n .

             L a i r d t e s t i f i e d t h a t t h e o l d t e n c e i n q u e s t i o n was b u i l t

i n a b o u t 1917, f i f t e e n t o s i x t e e n y e a r s a f t e r t h e 1901 government

s u r v e y , and t h a t he had used and r e f e r r e d t o t h e f e n c e l i n e i n

a deed d e s c r i p t i o n i n 1939, when some s i x a c r e s o f p r o p e r t y had

been t r a n s k e r r e d t o h i s b r o t h e r .    The " o l d fence" was r e f e r r e d t o

i n t h r e e o t h e r deeds f o r boundary i n d e n t i i i c a t i o n .           Laird a l s o
testified:           That t h e e a s t - w e s t road was i n u s e and surveyed i n

1917.      That t h e road was c o n s t r u c t e d upon t h e o r i g i n a l 1901 govern-

ment e a s t - w e s t c e n t e r l i n e and from h i s i n v e s t i g a t i o n h e concluded

t h a t t h e o r i g i n a l e a s t a u a r t e r c o r n e r was some e i g h t e e n t o

t h i r t y - e i g h t f e e t s o u t h of   all in's q u a r t e r c o r n e r monument and
a l m o s t on t h e Papke s u r v e y l i n e .         That i n a l l of t h e r e c e n t deeds

from him and h i s f a m i l y t o t h e Montana Highway Commission t h e Papke

s u r v e y had been used a s t h e b a s i s of t h e d e s c r i p t i o n , and t h e

deeds had been approved.

              It was ~ a i r d ' so p i n i o n t h a t t h e w i t n e s s c o r n e r from t h e

1930 government r e s u r v e y s h o u l d have r e f e r e n c e o n l y t o t h e e a s t

a u a r t e r c o r n e r of S e c t i o n 20, r a t h e r t h a n t h e west q u a r t e r c o r n e r

of S e c t i o n 2 1 , a l t h o u g h t h e 1930 n o t e s p u r p o r t t h a t i t a p p l i e s t o

both.      The n o t e s and p l a t s u r v e y of 1930 r e v e a l t h a t t h e govern-

ment s u r v e y o r s were a t t h a t t i m e o n l y s u r v e y i n g f o r S e c t i o n s 1 8 ,

1 9 , 2 0 , 28, 29, 3 2 , 33 and 3 4 , of Township 13 S o u t h , Range 4 E a s t ,

which had been unsurveyed and t h a t S e c t i o n 2 1 had been t h e s u b j e c t

of t h e 1901 s u r v e y .        The n o t e s of t h e 1930 s u r v e y o r r e v e a l t h a t

he was u n a b l e t o l o c a t e t h e w e s t q u a r t e r c o r n e r of S e c t i o n 21, a s

s e t by t h e 1901 s u r v e y .         The n o t e s f u r t h e r r e v e a l t h e s u r v e y o r

d i d d e c i d e t h e q u a r t e r c o r n e r s h o u l d be i n t h e middle of t h e

highway b u t t h e r e i s no e v i d e n c e t h a t s u r v e y o r e v e r went upon

S e c t i o n 2 1 t o l o o k f o r monuments s u c h a s t h e e x i s t i n g f e n c e .

             H a l l i n was h i r e d by H e l p p i e t o perform a r e s u r v e y o f t h e

e a s t - w e s t c e n t e r l i n e , a s s e t f o r t h i n t h e 1901 s u r v e y .      The r u l e s

f o r r e s u r v e y s have been s e t f o r t h i n 12 A m J u r 2d, B o u n d a r i e s , $ 6 1 ,

p. 599:
             II
                  Resurveys.
             It
              I n surveying a t r a c t of land according t o a
            former p l a t o r s u r v e y , t h e s u r v e y o r ' s o n l y d u t y
            i s t o r e l o c a t e , upon t h e b e s t e v i d e n c e o b t a i n -
            a b l e , t h e c o u r s e s and l i n e s a t t h e same p l a c e where
            o r i g i n a l l y l o c a t e d by t h e f i r s t s u r v e y o r on t h e
            ground. I n making t h e r e s u r v e y , h e h a s t h e r i g h t
             t o u s e t h e f i e l d n o t e s of t h e o r i g i n a l s u r v e y .      The
            o b j e c ~ b j e c t of a r e s u r v e y i s t o f u r n i s h proof
                          o
            of t h e l o c a t i o n of t h e l o s t l i n e s o r monuments,
            n o t t o d i s p u t e t h e c o r r e c t n e s s of o r t o c o n t r o l
            t h e o r i g i n a 1 s u r v e y . The o r i g i n a 1 - s u r v e y i n a 11
            c a s e s must, whenever p o s s i b l e , be r e t r a c e d , s i n c e
            i t c a n n o t be d i s r e g a r d e d o r n e e d l e s s l y a l t e r e d
            a f t e r p r o p e r t y r i g h t s have been a c q u i r e d i n r e -
            l i a n c e upon i t . On a r e s u r v e y t o e s t a b l i s h l o s t
            b o u n d a r i e s , i f t h e o r i g i n a l c o r n e r s can be found,
            t h e p l a c e s where t h e y were o r i g i n a l l y e s t a b l i s h e d
            a r e c o n c l u s i v e w i t h o u t r e g a r d t o whether t h e y
            were i n f a c t c o r r e c t l y l o c a t e d , i n t h i s r e s p e c t
            i t has been s t a t e d t h a t t h e r u l e i s based on t h e
            premise t h a t t h e s t a b i l i t y o f boundary l i n e s i s
            more i m p o r t a n t t h a n minor i n a c c u r a c i e s o r m i s -
            t a k e s . But i t h a s a l s o been s a i d t h a t g r e a t c a u -
            t i o n must be used i n r e f e r e n c e t o r e s u r v e y s , s i n c e
            s u r v e y s made by d i f f e r e n t s u r v e y o r s seldom wholly
            a g r e e . A r e s u r v e y n o t shown t o have been based
            upon t h e o r i g i n a l s u r v e y i s i n c o n c l u s i v e i n d e t e r -
            mining b o u n d a r i e s and w i l l o r d i n a r i l y y i e l d t o a
            r e s u r v e y based upon known monuments and b o u n d a r i e s o t
            t h e o r i g i n a l survey."

            S i n c e 1895, Montana h a s had a s t a t u t e , now known a s

s e c t i o n 93-2201-4, R . C . M .     1947, which p r o v i d e s :
            II
              Rules f o r c o n s t r u i n g d e s c r i p t i o n of l a n d s . The
            following a r e t h e r u l e s f o r construing the d e s c r i p -
            t i v e p a r t of a conveyance of r e a l p r o p e r t y , when
            t h e c o n s t r u c t i o n i s d o u b t f u l and t h e r e a r e no o t h e r
            s u f f i c i e n t circumstances t o determine it:



            2        When permanent and v i s i b l e o r a s c e r t a i n e d
            b o u n d a r i e s o r monuments a r e i n c o n s i s t e n t w i t h t h e
            measurement, e i t h e r o t l i n e s , a n g l e s , o r s u r f a c e s ,
            t h e b o u n d a r i e s o r monuments a r e paramount. I          I




            The e a r l y Montana c a s e of Myrick v . P e e t , 56 Mont. 13,

20, 22, 180 P. 574., f u r t h e r d i s c u s s e d r u l e s c o n c e r n i n g r e s u r v e y s :
            11 1
                B e f o r e c o u r s e s and d i s t a n c e s can d e t e r m i n e
            t h e boundary, a l l means f o r a s c e r t a i n i n g t h e
            l o c a t i o n o f t h e l o s t monuments must f i r s t be
            exhausted. '            (Ti-edeman on Rea 1 P r o p e r t y , s e c .
            832).
              11 1
                  Prima f a c i e , a f i x e d v i s i b l e monument
              can n e v e r b e r e j e c t e d a s f a l s e o r m i s t a k e n
              i n f a v o r o f mere c o u r s e and d i s t a n c e a s t h e
              s t a r t i n g p o i n t , when t h e r e i s n o t h i n g e l s e
              i n t h e terms o f t h e g r a n t t o c o n t r o l and o v e r -
              r i d e t h e f i x e d and v i s i b l e c a l l . The g e n e r a l
              r u l e t h a t c o u r s e s and d i s t a n c e s must y i e l d t o
              n a t u r a l o r a r t i f i c i a l monuments r e s t s upon t h e
              l e g a l presumption t h a t a l l g r a n t s and convey-
              a n c e s a r e made w i t h r e f e r e n c e t o a n a c t u a l view
              o f t h e premises by t h e p a r t i e s . ' ( T y l e r on
              E j e c t m e n t , 569; G a r r a r d v . S i l v e r Peak Mines ( C . C . )
              82 Fed. 585, and c a s e s t h e r e c i t e d .

              " ' ~ o n u m e n t s a r e f a c t s ; t h e f i e l d - n o t e s and
              p l a t s i n d i c a t i n g c o u r s e s , d i s t a n c e s , and
              q u a n t i t i e s a r e b u t d e s c r i p t i o n s which s e r v e
              t o a s s i s t i n a s c e r t a i n i n g t h o s e f a c t s . ' (Martin
              v . C a r l i n , 19 Wis. 454, 88 Am.Dec. 6 9 6 . ) When
              t h e r e i s a c o n f l i c t between monuments and c o u r s e s
              and d i s t a n c e s , t h e l a t t e r must y i e l d t o t h e f o r m e r .
              ( D e v l i n on Real E s t a t e , s e c . 1 0 2 9 ) .    **         f~



              "The law, t h e r e f o r e , i s t h a t where monuments c a n
              be r e c o g n i z e d by competent c i v i l e n g i n e e r s , t h e y
              a r e t o be t a k e n a s t h e g u i d e i n f i x i n g b o u n d a r i e s . "

              I n Vaught v . McClymond, 116 Mont. 542, 155 P.2d 612,

t h i s Court r e s t a t e d t h e r u l e s e n u n c i a t i n g t h e same p r i n c i p l e s .

Respondents c i t e Vaught f o r l a n g u a g e , emphasizing t h e s u r v e y o r ' s

d u t y t o r e l o c a t e , upon t h e b e s t e v i d e n c e o b t a i n a b l e t h e o r i g i n a l

c o u r s e s and l i n e s .     Respondents i n s i s t t h a t & E n used t h e " b e s t

evidence"       .
              The H a l l i n r e s u r v e y c a n n o t c o n t r o l t h e l o c a t i o n o f t h e

east-west c e n t e r l i n e , because H a l l i n disregarded t h e b a s i c r u l e ,

t o g i v e g r e a t e r w e i g h t t o t h e monuments t h a n t o mere measurements.

I n f a c t , H a l l i n c o m p l e t e l y d i s r e g a r d e d a l l t h e a r t i f i c i a l monu-

m e n t s - - t h e r o a d , t h e REA power p o l e , t h e s c h o o l a c r e a g e , and

t h e f e n c e , n o t t o mention t h e o u t h o u s e .

              The t h r e e government s u r v e y s i n 1901, 1917, and 1930

a r e i n c o n s i s t e n t and i n a c c u r a t e .   For example, t h e 1901 s u r v e y

does n o t even a t t e m p t t o l o c a t e t h e w e s t q u a r t e r c o r n e r of S e c t i o n

21.     It l o c a t e d t h e e a s t q u a r t e r c o r n e r o f S e c t i o n 2 1 , and p l a c e d
i t a n e q u i - d i s t a n t 40 c h a i n s   from       t h e n o r t h e a s t c o r n e r and

40 c h a i n s from t h e s o u t h e a s t c o r n e r .    A r e a s o n a b l e assumption

would be t h a t t h e west q u a r t e r c o r n e r would a l s o b e 40 c h a i n s

from t h e n o r t h w e s t c o r n e r and 40 c h a i n s from t h e s o u t h w e s t c o r n e r .

             However, i n 1917, t h e s u r v e y o r claimed he found a

west q u a r t e r c o r n e r , which was 39.17 c h a i n s from t h e n o r t h w e s t

corner.       This s u r v e y o r d i d n o t measure t h e d i s t a n c e from h i s

p u r p o r t e d west q u a r t e r c o r n e r t o t h e southwest c o r n e r t o s e e i f

t h i s i n any way checked w i t h t h e 1901 s u r v e y .

            L a t e r , i n 1930, t h e surveyor f i n d s n o t r a c e o f any west

q u a r t e r c o r n e r o f S e c t i o n 21, but he measures t o a p o i n t e q u i -

d i s t a n t between t h e n o r t h w e s t c o r n e r and t h e southwest c o r n e r ,

and f i n d s t h e d i s t a n c e t o b e 79.50 c h a i n s .        He t h e n s e t s a q u a r t e r

c o r n e r which i s 39.73 c h a i n s          to   t h e n o r t h w e s t c o r n e r and 39.75

c h a i n s t o t h e southwest c o r n e r .

            F i n a l l y , i n 1964, s u r v e y o r H a l l i n comes a l o n g a n d , u s i n g

t h e 1930 s u r v e y o r ' s w i t n e s s c o r n e r , e s t a b l i s h e s h i s own west

q u a r t e r c o r n e r which measures 2576.55 f e e t from t h e west q u a r t e r

c o r n e r t o t h e n o r t h w e s t c o r n e r and 2600.26 f e e t from t h e west

q u a r t e r c o r n e r t o t h e southwest c o r n e r , f o r a t o t a l of 5176.81

feet.

            Y e t , t h e 1930 s u r v e y found t h e t o t a l d i s t a n c e between t h e

n o r t h w e s t c o r n e r and t h e southwest c o r n e r was 5244.98 f e e t o r

79.5 c h a i n s .    I n between, t h e government s u r v e y s and t h e H a l l i n

s u r v e y , Papke a p p a r e n t l y f i n d s t h e west q u a r t e r c o r n e r and t h e

e a s t q u a r t e r c o r n e r o f S e c t i o n 2 1 , and when h e t i e s them up, t h e

e a s t - w e s t c e n t e r l i n e of S e c t i o n 2 1 happens t o c o i n c i d e w i t h t h e

o l d f e n c e , running e a s t and west a c r o s s t h e middle o f S e c t i o n 21.

L a t e r , L a i r d f i n d s i n h i s s u r v e y , t h a t t h e Papke s u r v e y l i n e o f

t h e east-west center l i n e coincides with the school acreage i n

S e c t i o n 2 1 , and a l s o c o i n c i d e s w i t h a n REA p o l e i n S e c t i o n 2 1 .
              Out o f t h i s maze, s e v e r a l c o n c l u s i o n s can be dravm.

F i r s t , a f t e r t h e 1901 s u r v e y , none o f t h e o t h e r s u r v e y o r s , o t h e r

a n Papke and L a i r d , e v e r p u r p o r t e d t o pay any a t t e n t i o n t o t h e

a r t i f i c i a l monuments.         I n f a c t , t h e 1917 and 1930 s u r v e y o r s d i d

n o t even i n d i c a t e i n t h e i r n o t e s t h a t t h e y went upon t h e ground

o f S e c t i o n 2 1 t o l o o k f o r monuments.

             Second, H a l l i n o n l y compounded t h e e r r o r , b e c a u s e r a t h e r

t h a n t a l k i n g t o t h e p e o p l e who had l i v e d i n t h e a r e a , s u c h a s

L a i r d , and r a t h e r t h a n g i v i n g c o n s i d e r a t i o n t o t h e a r t i f i c i a l

monuments, most o f which had been t h e r e p r i o r t o 1930, s u c h a s

t h e road and f e n c e , H a l l i n c h o s e t o f o l l o w t h e 1930 s u r v e y and

some o f i t s s u r v e y monuments, i n c l u d i n g t h e 1930 w i t n e s s c o r n e r

f o r t h e w e s t q u a r t e r c o r n e r , which, a d m i t t e d l y , were p l a c e d w i t h o u t

g i v i n g c o n s i d e r a t i o n t o t h e e x i s t i n g a r t i f i c i a l monuments.        How-

e v e r , H a l l i n ' s measurements and l o c a t i o n o r t h e west q u a r L e ~

c o r n e r do n o t even LO-respond w l t h t h e 1 ~ 3 0 u r v e y .
                                                         s

             F i l l a l l y , trle ~ e s u l t r r;he H a l l i n s u r v e y r u n s c o n t r a r y
                                              o

t o ~ a l l l n ' sown a d m i s s i o n , t n a ~ s u r v e y o r , a r c e r t n e 1901 s u r v e y ,
                                                 no

irlc l u d i ~ l gi h e l a t e r governmeni s u r ~ e y o r , sllould have ally r i g h t
                                                             s

t o change t h e l o c a t ~ o no r amount             OL   a mall's p r o p e r t y .       Yet, t n i s

i s e x a c t l y wnai t n e H a l l i n s u ~ v e yp u r p o r t s t o do.           The Papke

s u r v e y tended t o p;eserve            t h e e x l s t i r l g l o ~ a t i o n sO L p r o p e r t y o t

t h e owners l i v i n g l n t h e a r e a a t t h a t t l m e . I n f a c t , H a l l i n

a d m i t t e d t h a t i f from t h e 1901 s u r v e y e i t h e r t h e s u r v e y o r o r t h e

p r o p e r t y owners e s t a b l i s h e d t h e w e s t q u a r t e r c o r n e r a t a p o i n t

e q u i - d i s t a n t from t h e n o r t h w e s t c o r n e r and t h e s o u t h w e s t c o r n e r ,

t h e west q u a r t e r c o r n e r would be a t a p o i n t f i f t y f e e t s o u t h o f

where H a l l i n h a s i t now d e s i g n a t e d , and a t a p o i n t j u s t a b o u t

e x a c t l y i n l i n e w i t h t h e Papke s u r v e y .
             I n summary, t h e Papke s u r v e y i s c o n s i s t e n t w i t h t h e

g e n e r a l r u l e s o f l a n d d e s c r i p t i o n and s u r v e y and d e v i a t e s t h e

l e a s t from t h e o r i g i n a l 1901 s u r v e y .         The e a s t - w e s t c e n t e r l i n e

o f S e c t i o n 2 1 , a s found by Papke, i s h e l d t o be t h e t r u e s u r v e y

o f t h i s l i n e , r a t h e r t h a n t h e H a l l i n c e ~ t e rl i n e , which p u r p o r t s

t o d i s r u p t and change t h e e x i s t i n g p r o p e r t y l i n e s , n o t o n l y

between H e l p p i e and L a i r d , b u t a l s o a f f e c t i n g a 11 a d j o i n i n g l a n d

owners n o t a p a r t y t o t h i s a c t i o n , s u c h a s M r . K e p h a r t , t h e United

S t a t e s F o r e s t S e r v i c e and t h e s t a t e of Montana, by v i r t u e o f i t s

school lands.

             Having found t h a t t h e t r i a l c o u r t was i n e r r o r i n

a d o p t i n g t h e H a l l i n s u r v e y and t h a t t h e Papke s u r v e y o f t h e d i s -

puted a r e a i s t h e c o r r e c t o n e , i t i s n o t n e c e s s a r y t o d i s c u s s

I s s u e s 1 and 2 , a d v e r s e p o s s e s s i o n o r a c q u i e s c e n c e .

             The judgment i s r e v e r s e d and t h e c a u s e remanded f o r

e n t r y of judgment i n f a v o r o f a p p e l l a n t s .




                                                             ~ s s o c a t e ustice
                                                                           J




       Associate J u s t i c e s